tcmemo_2009_306 united_states tax_court george d and lillian m shollenberger petitioners v commissioner of internal revenue respondent docket no filed date george d and lillian m shollenberger pro_se richard j hassebrock for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners had unreported gambling income in and if so the amount thereof 1certain computational adjustments that follow from the continued unless otherwise indicated all section references are to the internal_revenue_code code as in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some facts which we so find when they petitioned the court petitioners resided in west virginia at all relevant times petitioners have been retired during petitioners gambled recreationally at a charles town west virginia casino before going to the casino they often would stop by their bank and withdraw some money for gambling on date they withdrew dollar_figure from their joint checking account to take to the casino that day petitioner husband hit a dollar_figure jackpot on a dollar slot machine play at the casino petitioners each took dollar_figure out of the jackpot winnings for additional slot machine play they left the casino that day with dollar_figure which they deposited the next day in their joint checking account on their joint form 1040a u s individual_income_tax_return petitioners did not report any gambling winnings they claimed a dollar_figure standard_deduction by notice_of_deficiency continued resolution of this issue are not in controversy and we do not address them respondent determined that petitioners had dollar_figure of unreported income from gambling winnings opinion gross_income includes all income from whatever source derived including gambling sec_61 292_f2d_630 5th cir in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses from wagering transactions are allowable as an itemized_deduction but only to the extent of the gains from such transactions sec_165 see mcclanahan v united_states supra 230_f2d_766 1st cir respondent asserts that for purposes of applying sec_165 to casual gamblers like petitioners the correct analysis and methodology is set forth in chief_counsel_advice date the chief_counsel_advice which states in part a key question in interpreting sec_165 is the significance of the term transactions the statute refers to gains and losses in terms of wagering transactions some would contend that transaction means every single play in a game of chance or every wager made under that reading a taxpayer would have to calculate the gain_or_loss on every transaction separately and treat every play or wager as a taxable_event the gambler would also have to trace and recompute the basis through all transactions to calculate the result of each play or wager courts considering that reading have found it unduly burdensome and unreasonable see 66_tc_538 szkirscak sic v commissioner tcmemo_1980_129 moreover the statute uses the plural term transactions implying that gain_or_loss may be calculated over a series of separate plays or wagers the better view is that a casual gambler such as the taxpayer who plays the slot machines recognizes a wagering gain_or_loss at the time she redeems her tokens we think that the fluctuating wins and losses left in play are not accessions to wealth until the taxpayer redeems her tokens and can definitively calculate the amount above or below basis the wager realized see 348_us_426 for example a casual gambler who enters a casino with dollar_figure and redeems his or her tokens for dollar_figure after playing the slot machines has a wagering gain of dollar_figure dollar_figure-dollar_figure this is true even though the taxpayer may have had dollar_figure in winning spins and dollar_figure in losing spins during the course of play likewise a casual gambler who enters a casino with dollar_figure and loses the entire amount after playing the slot machines has a wagering loss of dollar_figure even though the casual gambler may have had winning spins of dollar_figure and losing spins of dollar_figure during the course of play fn ref omitted applying this methodology respondent concedes that if we find as we have found that on date petitioners entered the casino with dollar_figure and took home dollar_figure of winnings the amount of gambling income which petitioners should have reported on their return was dollar_figure dollar_figure jackpot winnings less dollar_figure brought to the casino for gambling and less dollar_figure taken from the jackpot for additional gambling rather than dollar_figure as determined in the notice_of_deficiency although petitioners have stated that they agree with the chief_counsel_advice they nevertheless maintain contrary to the chief_counsel_advice that they should be allowed to offset their date net winnings with dollar_figure of gambling_losses they claim to have incurred throughout they contend that this result is necessary to treat regular and casual gamblers equally the code mandates however that casual gamblers be treated differently from taxpayers who are in the trade_or_business of gambling in particular gambling_losses incurred_in_a_trade_or_business of gambling are allowable in computing adjusted_gross_income pursuant to sec_62 gambling_losses incurred other than in the trade_or_business of gambling are allowable if at all as itemized_deductions in calculating taxable_income see sec_63 d 25_tc_106 cromley v commissioner tcmemo_2008_176 heidelberg v commissioner tcmemo_1977_133 because petitioners were not engaged in the trade_or_business of gambling their gambling_losses are allowable only as itemized_deductions but because petitioners have elected the standard_deduction they are not entitled to itemize their deductions sec_63 e see johnston v commissioner supra heidelberg v commissioner supra we reject as without merit petitioners’ contention that this statutory arrangement i sec_2by regular gamblers we understand petitioners to mean gamblers who are in the trade_or_business of gambling 3a taxpayer may change an election to claim the standard_deduction at any time before the period of limitations has expired sec_63 insofar as the record shows petitioners have not sought to change their election to claim the standard_deduction in any event on the record before us it would not appear advantageous for petitioners to do so unconstitutional see tschetschot v commissioner tcmemo_2007_38 upholding constitutionality of sec_165 valenti v commissioner tcmemo_1994_483 same cf 84_tc_980 holding that for purposes of computing the minimum_tax the 16th amendment does not require that a casual gambler’s gambling_losses be netted against gambling gains drawing an analogy to the recovery_of a capital_investment this court has held that a casual gambler’s gross_income from a wagering_transaction should be calculated by subtracting the bets placed to produce the winnings not as a deduction in calculating adjusted_gross_income or taxable_income but as a preliminary computation in determining gross_income see lutz v commissioner tcmemo_2002_89 slot machine winnings hochman v commissioner tcmemo_1986_24 horse race winnings this court has also recognized the practical difficulties of tracking the basis of each wager individually in a session of like play see 66_tc_538 stating that a tabulation of the amounts paid for chips less the amount_paid to redeem chips would have served to verify the net win or loss figures szkircsak v commissioner tcmemo_1980_129 stating that it is impractical to record each separate roll of the dice or spin of the wheel the methodology put forward by respondent is consistent with these principles insofar as petitioners mean to suggest that sec_165 permits their gross_income from slot machine play to be calculated by netting all their slot machine gains and losses we disagree sec_165 does not define gross_income but instead limits the deductibility of losses on wagering transactions to the amount of gains from wagering transactions consistent with general principles treating each wager as a separate taxable_event under federal tax law see 122_tc_404 sec_165 clearly contemplates that gross_income from wagering is determined in the first instance by reference to individual wagering transactions to permit a casual gambler to net all wagering gains or losses throughout the year would intrude upon if not defeat or render superfluous the careful statutory arrangement that allows deduction of casual gambling_losses if at all only as itemized_deductions subject_to the limitations of sec_165 respondent has effectively conceded that petitioners’ gross_income from their date slot machine play was dollar_figure cf laplante v commissioner tcmemo_2009_226 holding that taxpayers failed to substantiate claims of net gambling gains and losses giving effect to this concession we hold that petitioners had dollar_figure of unreported gross_income from gambling in and are entitled to no deduction for gambling_losses to reflect the foregoing decision will be entered under rule
